DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 8, and 15 are objected to because of the following informalities:  	a) In claim 1 on pg. 31 lines 11-12, please change “and the number of cutting edges of the tool, calculate an order corresponding to the number of vibrations of the tool during a period of time” to -- and a number of cutting edges of the tool, calculate an order corresponding to a number of vibrations of the tool during a period of time--.
	b) In claim 8 on pg. 33 lines 7-8, please change “and the number of cutting edges of the tool, calculating an order corresponding to the number of vibrations of the tool during a period of time” to -- and a number of cutting edges of the tool, calculating an order corresponding to a number of vibrations of the tool during a period of time--.
	c) In claim 15 on pg. 35 lines 8-9, please change “and the number of cutting edges of the tool, calculating an order corresponding to the number of vibrations of the tool during a period of time” to -- and a number of cutting edges of the tool, calculating an order corresponding to a number of vibrations of the tool during a period of time--.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US Pat. Pub. 2015/0338842).
	In regards to claim 1, Ono teaches a machine tool (Ono Fig. 1 and abstract teaches a machine cutting tool) comprising:
	 a display (Ono paragraph [0051] teaches a display on an informing device);
	 a tool configured to machine a workpiece (Ono Fig. 1 and paragraph [0048] teaches a tool T configured to machine a workpiece W); 
	a spindle configured to rotate the tool or the workpiece (Ono Fig. 1 Item 5 and paragraphs [0047]-[0048] teach a spindle for rotating the tool); 
	 a sensor configured to detect a vibration frequency of the spindle or the tool (Ono Fig. 1 Item 30 and paragraphs [0050] and [0053] teach an acceleration sensor for detecting the vibration frequency of the tool T); and
	 a processor configured to control the machine tool (Ono Fig. 1 Item 21 and paragraph [0052] teach a calculator CPU (processor) configured to control the machine tool), wherein the processor is configured to detect a chatter vibration in the spindle or the tool based on the vibration frequency (Ono paragraphs [0026] and [0052]-[0054] teach where the processor includes a regenerative chatter detector for detecting a chatter vibration in the tool based on comparing the vibration frequency to a spindle rotation frequency band), 
	based on a frequency of the chatter vibration, a rotation speed of the spindle, and the number of cutting edges of the tool, calculate an order corresponding to the number of vibrations of the tool (Ono Fig. 4 and paragraphs [0030], [0057], and [0060]-[0063] teach calculating a stable rotation order number (ni) based on Equations 1-2 which depend from the frequency f of the chatter vibration (corresponding to the number of vibrations of the tool), a spindle rotation number (rotations per minute) as a rotation speed of the spindle, and the number of cutting teeth edges N of the tool) during a period of time until a current rotation angle of a first cutting edge of the tool reaches a current rotation angle of a second cutting edge of the tool (Ono paragraph [0026] teaches where the calculations are based on obtained vibration data at predetermined time intervals (time periods) during cutting, where cutting occurs between a first rotation angle to a second rotation angle of the tool), and 	
	present order information on the display, the order information indicating a magnitude of the calculated order (Ono paragraphs [0031], [0051], and [0062]-[0064] teach displaying the a magnitude of the stable rotation number (order information) on the display).

	In regards to claim 7, Ono teaches wherein the processor is configured to present the order information on the display based on detection of the chatter vibration (Ono paragraph [0073] teaches presenting the stable rotation number (order information) on the display of the informing device based on the detection of regenerative chatter vibration).

	In regards to claim 8, Ono teaches a method for controlling a machine tool (Ono Fig. 2 and paragraph [0002] teach a method for controlling a machine cutting tool), the method comprising:
	rotating a spindle configured to drive to rotate a workpiece or a tool (Ono Fig. 1 Item 5 and paragraphs [0047]-[0048] teach rotating a spindle to drive to rotate a tool T);
	detecting a vibration frequency of the spindle or the tool (Ono Fig. 1 Item 30 and paragraphs [0050] and [0053] teach using an acceleration sensor for detecting the vibration frequency of the tool T);
	detecting a chatter vibration in the spindle or the tool based on the vibration frequency (Ono paragraphs [0026] and [0052]-[0054] teach using a regenerative chatter detector for detecting a chatter vibration in the tool based on comparing a measured vibration frequency to a spindle rotation frequency band);
	based on a frequency of the chatter vibration, a rotation speed of the spindle, and the number of cutting edges of the tool, calculating an order corresponding to the number of vibrations of the tool (Ono Fig. 4 and paragraphs [0030], [0057], and [0060]-[0063] teach calculating a stable rotation order number (ni) based on Equations 1-2 which depend from the frequency f of the chatter vibration (corresponding to the number of vibrations of the tool), a spindle rotation number (rotations per minute) as a rotation speed of the spindle, and the number of cutting teeth edges N of the tool) during a period of time until a current rotation angle of a first cutting edge of the tool reaches a current rotation angle of a second cutting edge of the tool (Ono paragraph [0026] teaches where the calculations are based on obtained vibration data at predetermined time intervals (time periods) during cutting, where cutting occurs between a first rotation angle to a second rotation angle of the tool); and
	presenting order information on a display of the machine tool, the order information indicating a magnitude of the calculated order (Ono paragraphs [0031], [0051], and [0062]-[0064] teach displaying the a magnitude of the stable rotation number (order information) on a display of the machine tool).

	In regards to claim 14, Ono further teaches wherein the order information is presented on the display based on detection of the chatter vibration (Ono paragraph [0073] teaches presenting the stable rotation number (order information) on the display of the informing device based on the detection of the regenerative chatter vibration).

	In regards to claim 15, Ono teaches a computer-readable storage medium storing a program for controlling a machine tool (Ono Fig.2 and paragraph [0052] teaches a calculator 21 having software stored in memory for controlling a machine tool), the program causing the machine tool to perform:
	 rotating a spindle configured to drive to rotate a workpiece or a tool (Ono Fig. 1 Item 5 and paragraphs [0047]-[0048] teach rotating a spindle to drive to rotate a tool T);
	 detecting a vibration frequency of the spindle or the tool (Ono Fig. 1 Item 30 and paragraphs [0050] and [0053] teach processing acceleration sensor data to detect a vibration frequency of the tool T);
	  detecting a chatter vibration in the spindle or the tool based on the vibration frequency (Ono paragraphs [0026] and [0052]-[0054] teach implementing a regenerative chatter detector for detecting a chatter vibration in the tool based on comparing a measured vibration frequency to a spindle rotation frequency band); 
	based on a frequency of the chatter vibration, a rotation speed of the spindle, and the number of cutting edges of the tool, calculating an order corresponding to the number of vibrations of the tool (Ono Fig. 4 and paragraphs [0030], [0057], and [0060]-[0063] teach calculating a stable rotation order number (ni) based on Equations 1-2 which depend from the frequency f of the chatter vibration (corresponding to the number of vibrations of the tool), a spindle rotation number (rotations per minute) as a rotation speed of the spindle, and the number of cutting teeth edges N of the tool) during a period of time until a current rotation angle of a first cutting edge of the tool reaches a current rotation angle of a second cutting edge of the tool (Ono paragraph [0026] teaches where the calculations are based on obtained vibration data at predetermined time intervals (time periods) during cutting, where cutting occurs between a first rotation angle to a second rotation angle of the tool); and 
	presenting order information on a display of the machine tool, the order information indicating a magnitude of the calculated order (Ono paragraphs [0031], [0051], and [0062]-[0064] teach displaying the a magnitude of the stable rotation number (order information) on a display of the machine tool).

Allowable Subject Matter
5.	Claims 2-6, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  	a)	In regards to claim 2, the closest prior art, Ono (US Pat. Pub. 2015/0338842) fails to anticipate or render obvious the machine tool wherein the processor is configured to present, on the display, a plurality of order segments respectively representing different ranges of orders, and when presenting the order information on the display, present an order segment to which the calculated order belongs among the plurality of order segments in such a presentation manner that the order segment to which the calculated order belongs is distinguishable from other order segments, in combination with the rest of the limitations as claimed and defined by the Applicant. 
	b)	In regards to claim 9, the closest prior art, Ono (US Pat. Pub. 2015/0338842) fails to anticipate or render obvious the method further comprising presenting, on the display, a plurality of order segments respectively representing different ranges of orders, wherein when presenting the order information on the display, an order segment to which the calculated order belongs among the plurality of order segments is presented in such a presentation manner that the order segment to which the calculated order belongs is distinguishable from other order segments, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	c) In regards to claim 16, the closest prior art, Ono (Us Pat. Pub. 2015/0338842) fails to anticipate or render obvious the computer-readable storage medium wherein the program causes the machine tool to further perform presenting, on the display, a plurality of order segments respectively representing different ranges of orders, wherein when presenting the order information on the display, an order segment to which the calculated order belongs among the plurality of order segments is presented in such a presentation manner that the order segment to which the calculated order belongs is distinguishable from other order segments, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

7.	Dependent claims 3-6 depend from claim 2 and contain allowable subject matter for at least the same reasons as given for claim 2.  Dependent claims 10-13 depend from claim 9 and contain allowable subject matter for at least the same reasons as given for claim 9.  Dependent claims 17-20 depend from claim 16 and contain allowable subject matter for at least the same reasons as given for claim 16.

Pertinent Art
8.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Nishimura et al.  (US Pat. Pub. 2012/0109360) discloses a Machine Tool.
C.	Kondo (US Pat. Pub. 2013/0164092) discloses Chatter Vibration Detection Method, Chatter Vibration Avoidance Method, and Machine Tool.
D.	Kawai et al. (US Pat. Pub. 2017/0153208) discloses Method of Deriving Natural Frequency of Cutting Tool, Method of Creating Stability Limit Curve, and Apparatus for Deriving Natural Frequency of Cutting Tool.
E.	Kawai et al. (US Pat. Pub. 2018/0004196) discloses Machining Status Display Apparatus.
F.	Yamamoto et al. (US Pat. Pub. 2020/0125072) discloses Machine Tool Management System and Method for Managing Machine Tool.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        08/22/2022